           Case 1:19-cv-00810-RBW Document 97 Filed 10/10/19 Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA



 ELECTRONIC PRIVACY INFORMATION CENTER,

           Plaintiff,

           v.                                                        Civ. Action No. 19-810 (RBW)

 UNITED STATES DEPARTMENT OF JUSTICE,

           Defendant.



                        JOINT STATUS REPORT AND MOTION TO ADOPT
                          A SCHEDULE FOR FURTHER PROCEEDINGS

       Plaintiff Electronic Privacy Information Center (“EPIC”) and Defendant U.S. Department

of Justice (“DOJ”), by and through undersigned counsel, respectfully submit this Joint Status

Report and Motion to Adopt a Schedule for Further Proceedings.

       1.         The parties are currently engaged in discussions to narrow the scope of issues in

dispute with respect to EPIC’s FOIA Request.

       2.         On October 10, 2019, the DOJ made a supplemental production of records to

EPIC in response to Categories 1 and 2 of EPIC’s November 5, 2018 Freedom of Information

Act (“FOIA”) request (“EPIC’s FOIA Request”). EPIC has since completed a review of those

records.

       3.         On August 8, 2019, DOJ informed EPIC that no records responsive to Category 6

of EPIC’s FOIA Request were located.

       4.         In response to a request from EPIC, on October 3, 2019, DOJ provided EPIC with

DOJ’s search methodology for identifying records responsive to Categories 2 through 7 of

EPIC’s FOIA Request.


                                                   1
         Case 1:19-cv-00810-RBW Document 97 Filed 10/10/19 Page 2 of 3



       5.      On October 10, 2019, EPIC proposed to the DOJ that the agency conduct an

additional search for records responsive to Category 6 of EPIC’s FOIA Request using the

commonly understood definitions of the terms “reports,” “recommendations,” and “compilations

of information.”

       6.      The DOJ is considering EPIC’s proposal.

       7.      The parties respectfully seek an additional month (to November 8, 2019) to reach

agreement concerning next steps in this litigation.

       8.      Accordingly, the parties hereby move the Court to enter an order adopting the

following proposed schedule:

      • The parties shall file a Joint Status Report on or before November 8, 2019, which
        shall include a proposed schedule for further proceedings if necessary.

The adoption of this schedule will facilitate the efficient resolution of this lawsuit and conserve

the Court’s resources.



 Dated: October 10, 2019                              Respectfully Submitted,




                                                 2
       Case 1:19-cv-00810-RBW Document 97 Filed 10/10/19 Page 3 of 3



MARC ROTENBERG                              JOSEPH H. HUNT,
EPIC President and Executive Director       Assistant Attorney General
                                            Civil Division
ALAN BUTLER,
EPIC Senior Counsel                         ELIZABETH SHAPIRO,
                                            Deputy Director
butler@epic.org
                                            Federal Programs Branch
/s/ John Davisson
JOHN DAVISSION,                         By: /s/ Courtney D. Enlow
EPIC Counsel                               COURTNEY D. ENLOW,
                                           Trial Attorney
ELECTRONIC PRIVACY                         United States Department of Justice
INFORMATION CENTER                         Civil Division, Federal Programs Branch
1519 New Hampshire Ave NW                  1100 L Street, N.W.
Washington, D.C. 20036                     Room 12102
(202) 483-1140 (telephone)                 Washington, D.C. 20005
(202) 483-1248 (facsimile)                 (202) 616-8467
davisson@epic.org                          courtney.d.enlow@usdoj.gov

Attorneys for Plaintiff EPIC                Counsel for Defendant




                                        3
       Case 1:19-cv-00810-RBW Document 97-1 Filed 10/10/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA



 ELECTRONIC PRIVACY INFORMATION CENTER,

        Plaintiff,

        v.                                                      Civ. Action No. 19-810 (RBW)

 UNITED STATES DEPARTMENT OF JUSTICE,

        Defendant.



                                   [PROPOSED] ORDER

       Upon consideration of the parties’ Joint Status Report and Motion to Adopt a Schedule

for Further Proceedings, it is hereby ORDERED that this case will proceed according to the

following schedule:

     • The parties shall file a Joint Status Report on or before November 8, 2019, which
       shall include proposed schedule for further proceedings if necessary.



                                                   ___________________________
                                                   REGGIE B. WALTON
                                                   United States District Judge
Dated: _________
